  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FARIDA AKTER, Docket No.: 1:20-cv-05415-GBD
Plaintiff,
-against- NOTICE OF SETTLEMENT AS TO

TRANS UNION, LLC ONLY
CITIBANK, N.A., et al.,

Defendants.
/

 

PLEASE TAKE NOTICE that the above-referenced matter has been resolved between
Plaintiff, FARIDA AKTER, and Defendant, TRANS UNION, LLC only, pending the exchange
and approval of final settlement papers. This Notice of Settlement only applies to Trans Union,

LLC. No other Defendants remain active parties in this matter.

Dated: January 15, 2021

a

Respecth er

SO_ORDERED: | Subhan Farig,
Attomey LD NG 4 9597

Say & Donat The Tariq Law Firm, PLLC

 

 

KforgeB. I Daniels, U.S.D.J. Attorney for Plaintiff
. mn H 34-18 Northern Blvd — Suite 2-25
Dated: ESAN ] 4 202) Long Island City, NY 11101

 

Telephone: (718) 674-1245
Facsimile: (516) 453-0490
Email: subhan@tariqlaw.com

 

  
 
  

 
